IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,066-01


EX PARTE VICTOR TERRY, AKA VICTOR CHARLES STRONG, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 990D05082 IN THE 210TH DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and
sentenced to sixteen years' imprisonment. He did not appeal his conviction.
	Applicant contends that trial counsel rendered ineffective assistance. Applicant has alleged
facts that, if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 608 (1984); Ex parte
Lemke, 13 S.W.3d 791,795-96 (Tex. Crim. App. 2000). In these circumstances, additional facts are
needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial
court is the appropriate forum for findings of fact. The trial court shall order trial counsel to respond
to Applicant's claim. In his response, trial counsel shall describe his investigation of Applicant's
case and state what witnesses, if any, he interviewed. The trial court may use any means set out in
Tex. Code Crim. Proc. art. 11.07, § 3(d).	
	Applicant appears to be represented by counsel. If he is not and if the trial court elects to hold
a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be
represented by counsel, the trial court shall appoint an attorney to represent him at the hearing. Tex.
Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law as to whether trial counsel's
performance was deficient and, if so, whether his deficient performance rendered Applicant's plea
involuntary. The trial court shall also make any other findings of fact and conclusions of law that it
deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order. Any extensions of time shall be
obtained from this Court. 


Filed: August 24, 2011
Do not publish